                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRO~ICALLY FILED
                                                                        DOC #: _ _ _- , - f - = - - - t - - - -
UNITED STATES DISTRICT COURT                                            n, IT FILED: I /31          [ io
SOUTHERN DISTRICT OF NEW YORK

n•ARRIGO BROS. CO. OF NEW YORK, INC.,
                                                           Case No.: 19-CV-10540-RA
                              Plaintiff,
                                                          JUDGMENT

JHJW, INC.• GARY GROSSMAN, INC., JOSEPH
STARKS and GARY GROSSMAN,

                              Defendants.

        The plaintiff, D' ARRIGO BROS. CO. OF NEW YORK. INC., having filed and served its

Summons and Complaint. demanding judgment against the defendants as appears more fully by the

said pleadings and prayer for relief therein, and the plaintiff and the defendants, JHJW, INC. and

JOSEPH STARKS, having agreed upon a basis for the entry of a judgment in this action, and the

defendants, JHJW, INC. and JOSEPH STARKS, having consented to the entry ofj udgment against

them as set forth in a stipulation and order providing for the entry of judgment, and this action

having been previously discontinued by the plaintiff as and against the defendants, GARY

GROSSMAN, INC. and GARY GROSSMAN, and due deliberation having been had thereon, now,

on motion of counsel for the plaintiff. it is

        ORDERED, ADJUDGED AND DECREED, that final judgment be entered in favor of

plaintiff, D' ARRIGO BROS. CO. OF NEW YORK, INC., against the defendants, JHJW, INC. and

JOSEPH STARKS, as set forth herein, and it is further

        ORDERED, ADJUDGED AND DECREED, that the plaintiff, D' ARRJGO BROS. CO.

OF NEW YORK, INC.,havejudgmentagainstthedefendantsJHJW, INC. and JOSEPH STARKS,

jointly and severally, with a principal place ofbusiness located at 470S Center Boulevard, Apt. 2808,
       Case 1:19-cv-10540-RA Document 35-1 Filed 01/31/20 Page 2 of 2




 Long Island City, New York 11109 and a principal place of residence located at 134 Lincoln

Avenue, Purchase, New York 10577, in the amount of FORTY NINE THOUSAND and 00/00

($49,000.00) DOLLARS, which sum includes interest, costs and reasonable attorneys' fees incurred

in this action.

Dated: January               a\ ,       2020




Z 11,,..,..,I\WOIIKlltUNTSPOIN1'1>'Amp lkoll• JHJW,   lnclccNiNn•.JUd•..•..wp,i




                                                                                  2
